DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 06/04/2021 have been fully considered.
With respect to the specification objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, applicant’s amendment(s) to the claim(s) and accompanying arguments has/have overcome the claim rejection(s). 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to devices non-elected without traverse. Withdrawn clams 9-15 do not require ALL the limitations of at least allowed claim 1. Accordingly, claims 9-15 are cancelled.
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by Applicant in the Remarks submitted on 06/04/2021.
Examiner notes that while Ooba (US 20170021564 – of record) discloses the step of scanning a platform-wide print bar (1L) in a single pass and in a first direction over a build platform of a 3D printer to selectively deposit a liquid agent onto an entire layer of build powder spread over the build platform in another embodiment (P0016-0019, 0041-0049 and Figures 5-8), Ooba fails to disclose or suggest the steps of indexing the print bar in a second direction substantially orthogonal to the first direction and 
Examiner notes that while Shi (US 20150079214 – of record) discloses the step of scanning a platform-wide print bar (20) in a single pass and in a first direction over a build platform of a 3D printer to selectively deposit a liquid agent onto an entire layer of build powder spread over the build platform in another embodiment (P00041-0047 and Figures 2A-3B), Shi fails to disclose or suggest the steps of indexing the print bar in a second direction substantially orthogonal to the first direction and scanning the print bar back over the build platform in a single pass and in a third direction opposite the first direction to selectively deposit additional liquid agent onto the layer of build powder as instantly claimed. In fact, Shi’s platform-wide print bar (20) is incapable of indexing in a second direction substantially orthogonal to the first direction due to its limited movement along the disclosed rails in which it is mounted (See Figs. 3A-B). Also, Shi discourages a PHOSITA to index the print bar in a second direction substantially orthogonal to the first direction and/or to scan the print bar back over the build platform in a single pass and in a third direction opposite the first direction to selectively deposit additional liquid agent onto the same layer of build powder as this would decrease printing efficiency and speed, which Shi finds undesirable (P0041 and 0043).
According to applicant, the claimed indexing step and second scanning of the print bar to print on the same layer at the indexed position(s) solve several problems in the art and enhance 3D printing ([0014], [0016-0017], and [0030] of applicant’s published application).
For all the reasons above, claims 1-8 are deemed novel and non-obvious over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743